Merely bringing an action forward and entering it upon the docket, is I suppose, a matter of course whenever it is desired to make any motion in regard to it, and the convenience of the parties would be promoted by doing so. But bringing all action forward does not vacate a judgment. The entry upon the docket of "default, judgment," is evidence that judgment has been ordered. From what we know of the manner in which the records have been kept, I am afraid there are many cases where the only semblance of a record is the docket entry, and it has never been the practice to withhold execution until the full record has been made up.
Here, then, is a judgment on which execution might have been issued, and thirty days having elapsed, the lien of the attachment is gone.
The proposition is now to vacate that judgment for the purpose of saving, i. e., restoring, the attachment. If I understand the evidence, there was ample time to have presented the order, and if payment were refused, to have taken execution and placed it in the hands of the officer. The attachment appears to have been lost by the negligence of the attorney. I do not understand from the case that the defendant had any reason to suppose that his order would not be accepted, or any evidence of any fraud or deception on his part. It appears to me, then, that the case does not come within any of the circumstances which justify vacating the judgment. It is not a case of fraud, accident, or mistake, and I think the exception should be sustained.